            Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 1 of 10


                                                                                 FILED IN CLERK’S OFFICE
 IN THE UNITED STATES DISTRICT COURT                                                  U.S.D.C. Atlanta
                                                                                                   -




 FOR THE NORTHERN DISTRICT OF GEORGIA                                                     FEB 182020
                                                                                        JA F   N. HATTEN, Clerk
 BRETT WALKER                                                                     By:                  Deputy Clerk
 Plaintiff,
                                                       CIVIL ACTION NO. 1:20-cv-00498-JPB-RGV
 V.


 Superior Payment Solutions, CCS Finances,             Second Amended COMPLAINT with detailed
 Michelle Kowalick, Fahad Iqbal, Deenpal Singh,        allegations
 Cynthia Nichols, Roif Lorenz
 Defendants.

 Explanation and Defendant modifications

      1.   This COMPLAINT is the third entered for this case.
      2.   The first COMPLAINT mentioned violations for TCPA and 16 CFR Part 310.
      3.   The second (amended) COMPLAINT added defendants Kowalick, Khan, CCS Finances, & Superior
           Payment Solutions.
      4.   This COMPLAINT begins by correcting Defendant Khan’s name to Fahad lqbal, AKA Fahad Ali
           Khan, AKA Frank Knowles.
      5.   It continues by adding as Defendants, Deenpal Singh, Cynthia Nichols, and RoIf Lorenz.
      6.   Card Services Solutions is not a corporation registered anywhere and is removed as a Defendant.

 Preliminary Statement

      7.  Plaintiff Brett Walker (“Plaintiff’ or “Mr. Walker”) brings this action to enforce the consumer-
          privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a
          federal statute enacted in 1991 in response to widespread public outrage about the
          proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
          1325. Ct. 740, 745 (2012).
      8. Mr. Walker alleges that Superior Payment Solutions, Inc. (“Superior Payment Solutions”)
          commissioned automated telemarketing calls to his number on the National Do Not Call
          Registry. The calls were sent pursuant to an agreement between Superior Payment Solutions
          and its unnamed telemarketer (“Telemarketer”,) which may be a subsidiary of Superior Payment
          Solutions. Despite Mr. Walker requesting on multiple occasions using the ‘Press 2’ option to be
          removed from the call list Superior Payment Solutions continued to place automated calls to
          him.
      9. Plaintiff Brett Walker currently resides in Atlanta
      10. Defendant Superior Payment Solutions, Inc. is a New York corporation with its principal place of
          business operations at present time unknown to Plaintiff, but believed to be in the northeast US
          or Canada.

Jurisdiction & Venue
         Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 2 of 10



   11. The Court has federal question subject matter jurisdiction over these TCPA claims. Mims, 1325.
       Ct. 740.
   12. The Court has personal jurisdiction over Superior Payment Solutions because it engaged in
       telemarketing calls to Mr. Walker and other potential customers into this district
   13. Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the events or
       omissions giving rise to the claim occurred in this district, as the automated calls were made to
       Mr. Walker, who lives in Atlanta

TCPA Background

   14. In 1991, Congress enacted the TCPA to regulate the explosive growth of the telemarketing
       industry. In so doing, Congress recognized that “[u]nrestricted telemarketing can be an
                                                                                       ...


       intrusive invasion of privacy [.]“ Telephone Consumer Protection Act of 1991, Pub. L. No. 102-
       243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
   15. The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones and Numbers
       Charged Per Call
   16. The TCPA makes it unlawful “to make any call (other than a call made for emergency purposes
       or made with the prior express consent of the called party) using an automatic telephone dialing
       system or an artificial or prerecorded voice to any telephone number assigned to a cellular
                                                    ...                                        ...


       telephone service or to a number that is charged per call.” See 47 U.S.C. § 227(b)(1)(A). The
       TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C. §
       227(b)(1)(A). See 47 U.S.C. § 227(b)(3).
   17. According to findings by the Federal Communication Commission (“FCC”), the agency Congress
       vested with authority to issue regulations implementing the TCPA, such calls are prohibited
       because, as Congress found, automated or prerecorded telephone calls are a greater nuisance
       and invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient.
   18. The FCC also recognized that “wireless customers are charged for incoming calls whether they
       pay in advance or after the minutes are used.” In re Rules and Regulations Implementing the Tel.
       Consumer Prot. Act of 1991, CG Docket No.02-278, Report and Order, 18 FCC Rcd. 14014,
       14115, 11 165 (2003).
   19. In 2013, the FCC required prior express written consent for all autodialed or prerecorded
       telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it
       ordered that:
           1    [A] consumer’s written consent to receive telemarketing robocalls must be signed and
                be sufficient to show that the consumer: (1) received “clear and conspicuous disclosure”
                of the consequences of providing the requested consent, i.e., that the consumer will
                receive future calls that deliver prerecorded messages by or on behalf of a specific
                seller; and (2) having received this information, agrees unambiguously to receive such
                calls at a telephone number the consumer designates.[] In addition, the written
                agreement must be obtained “without requiring, directly or indirectly, that the
                agreement be executed as a condition of purchasing any good or service.[]”



   20. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
       Rcd. 1830, 1844 (2012) (footnotes omitted).
              Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 3 of 10



    The National Do Not Call Registry

        21. The National Do Not Call Registry allows consumers to register their telephone numbers and
            thereby indicate their desire not to receive telephone solicitations at those numbers. See 47
            C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until the
            registration is cancelled by the consumer or the telephone number is removed by the database
            administrator.” Id.
        22. The TCPA and implementing regulations prohibit the initiation of telephone solicitations to
            residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).
        23. The Growing Problem of Automated Telemarketing “Robocalls and telemarketing calls are
            currently the number one source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off
            Robocalls (July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
            (statement of FCC chairman).
        24. “The FTC receives more complaints about unwanted calls than all other complaints combined.”
            Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re Rules and
            Regulations Implementing the Tel. Consumer Prot. Act of 1991,
        25. Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),
            https:/JwwwJtc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau
            consumer-protection-federal-communications-commission-rules
            regulations/l6o6l6robocallscomment.pdf.
        26. In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls, compared with
            3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National Do Not Call
            Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-events/press
            releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.
        27. The New York Times reported on the skyrocketing number of robocall complaints and
            widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad. Robocalls,
            and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
            https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html; see also
            Katherine Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them,
            Wall St. i. (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres
            what-you-ca n-do-about-them-1530610203.
        28. A technology provider combating robocalls warned that nearly half of all calls to cell phones
            next year will be fraudulent. Press Release, First Orion, Nearly 50% of U.S. Mobile Traffic Will Be
            Scam Calls in 2019 (Sept. 12, 2018), https://www.prnewswire.com/news-releases/nearly-50-of-
            us-mobile-traff ic-will-be-scam-ca lls-by-2019-300711028.html.

Factual Allegations

Calls to Mr. Walker

        29. Plaintiff Walker is a “person” as defined by 47 U.S.C. § 153(39). Mr. Walker’s telephone number,
            (972) 740-XXXX, is assigned to a service for which he is charged per the call.
        30. Mr. Walker’s telephone number, (972) 740-XXXX, has been on the National Do Not Call Registry
            since 2003, over a decade before the calls at issue.
        31. Mr. Walker’s telephone number, (972) 740-XXXX, is used for residential purposes only.
        32. Mr. Walker’s telephone number, (972) 740-XXXX, is not associated with any business.
      Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 4 of 10



33. Since 2016, Mr. Walker has received at least 70 automated telemarketing calls from Superior
     Payment Solutions. When the calls began, Mr. Walker engaged the first few calls but gave up
    answering as the calls persisted despite his attempts to use the system (press ‘2’ to be
     removed,) and direct verbal requests to the Telemarketer to make the calls stop.
34. These calls were made with an Automatic Telephone Dialer System (“Autodialer”,) a term
    defined by the TCPA.
35. Mr. Walker knows the calls were made with an Autodialer because:
        a. The call have dead noise when he answered;
        b. The calls almost always come from a spoofed caller ID not related to the Defendant’s
             business;
        c. The call is commercial in nature; and
        d. Before the call connects with a live individual, there is an audible click or pop, which the
             Mr. Walker recognizes as associated with a predictive dialing system
36. The Caller ID for multiple calls, 800-950-5114, is a “spoofed” number for Citi Cards. Those calls
    were made Oct. ‘19, Jan. ‘20, and Feb. ‘20
37. On January 6,2020, Mr. Walker begins to pursue information and detail about the caller, not
    knowing the business name Superior Payment Solutions. The call is from 936-250-1665, another
    spoofed number not linked to any business.
38. A telemarketing sales representative eventually comes on the line from the Telemarketer and
    offers Superior Payment Solutions’ service.
39. The agent James says he is calling from, among other things, Mr. Walker’s “credit card
    companies,” “Card services,” “VISA MasterCard.”
40. Mr. Walker provides real credit card information but false DOB and SSN information.
41. The Telemarketer then transfers Mr. Walker to customer service agent, Ava from Superior
    Payment Solutions.
42. Ava claims to be in New York, and work for ‘Card Services Solutions’, not Superior Payment
    Solutions. Mr. Walker hesitates about providing a real SSN and gets Ava’s callback number of
    800-372-7119.
43. On January 7, 2020, Mr. Walker calls Superior Payment Solutions from a different phone
    number and asks for a copy of the company’s Do Not Call Policy. Managers James and Ted are
    told of the company’s TCPA violations, and the additional $500 penalty if a DNC Policy is not
    produced upon demand. James and Ted verbally accuse Mr. Walker of extortion.
44. On January 10, 2020, Mr. Walker files with Fulton County Magistrate Court a Small Claims case
    against the only identified entity, Card Services Solutions, purporting to be in New Rochelle, NY.
45. Later that day, Mr. Walker freezes his credit file with the three reporting agencies, then provides
    Superior Payment Solutions his real social security number.
46. Superior Payment Solutions, with Mr. Walker’s knowledge and assistance, opens a line of credit
    with Discover Card.
47. Before calling Discover, Superior Payment Solutions agent Walter Best explains to Mr. Walker to
    speak with Discover, not to mention a third party, simply to ask about, “the status of my
    application.”, and not to mention any zero-percent interest rate.
48. While on the three-party call with Discover, Walter is silent.
49. At 1pm on January 14, 2020, Superior Payment Solutions sends Mr. Walker a contract to sign at
    hellosign.com, the PDF of which describes two unrelated companies, first ‘fastezlending.com’,
       Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 5 of 10



       and second, named a Consultant, ‘Pulsey Media.’ The PDF is a ‘DEBT MANAGEMENT
       CONSULTING AGREEMENT’ between Mr. Walker and an unknown company ‘Pulsey Media’.
50.    During investigation, it is found that multiple businesses since 2012 have been using shared
       phone numbers, and a series of business addresses in the northeast (Ni, DE, NY, and Canada.)
51.   Those businesses have angry customers, who leave a trail online of customer complaints, both
       at the Better Business Bureau (BBB) and at online call reporting sites like www.800notes.com
       and www.reportthecall.com.
52.   Superior Payment Solutions is one such business, with a shutdown website and multiple BBB
       and call site complaints, but an active registration with the New York Department of State
      Corporations Division.
53.   At 4pm Mr. Walker calls the number provided for Card Services Solutions, 800-372-7119, and
      the agent answers the phone, “Customer Service.” Mr. Walker asks, “Is this Superior Payment
      Solutions?” The agent answers, “Yes.”
54.   Once the PDF is signed, Superior Payment Solutions attempts to charge $990 on Mr. Walker’s
      credit card, which fails due to a lock on the Citibank mobile phone app, which prevents any
      charges.
55.   At 5pm on January 14, Mr. Walker speaks to Superior Payment Solutions manager ‘Ted’ and
      shares the case number for the suit filed in Fulton County Magistrate Court.
56.   At lOam on January 15, Mr. Walker calls from his 972-740-XXX cell phone, a phone number
      linked to Defendant Fahad Ali Khan, but does not leave a message.
57.   At 1pm on January 15th, boggling the mind because of Ted’s knowledge of the lawsuit, Walter
      with Superior Payment Solutions calls Mr. Walker to attempt again to charge Mr. Walker’s credit
      card. Mr. Walker falsely tells Walter that his card should be able to be charged.
58.   On that call Walter and manager Eric provide a convoluted explanation for why the contract
      signed was with Pulsey Media, and why there is no active website at www.fastezlending.com.
      The reason is that company is in a technology transition.
59.   At 5pm on January 15, Mr. Walker speaks to Ted Jackson and asks for an address where a
      complaint and summons can be served. Ted refuses and responds, “If you want to go down that
      route, I do not want to know about your resources, but I probably have much more than you.
60.   At 7pm on January 15, Mr. Walker speaks to agent Albert Rossi and tells him that four news
      agencies have been contacted about Superior Payment Solutions behavior. Mr. Rossi hangs up.
61.   On January 16th at 5:40pm, Ted calls Mr. Walker and offers to refund the $990 that was never
      charged. Mr. Walker asserts the $14,000 in damages for the Small Claims suit. The call ends.
62.   In January and February Mr. Walker sends subpoenas to Fahad Ali Khan, Michelle Jackson
      (Jackson may be the maiden name for Michelle Kowalick,) and employee Ava Kasper.
63.   Ms. Kowalick’s husband is the CEO of Portfolio Partners G.M.K. in Niagara Falls.
64.   Ms. Kowalick responds to one subpoena request with two words that evoke an ominous taunt
      that plays a prominent role in the 2008 film Taken, “Good luck.”
65.   Three weeks later, on February 10th, again blowing the mind, the Telemarketer for Superior
      Payment Solutions again calls Mr. Walker, ending the call once they realize Mr. Walker has
      already engaged them for services.
66.   Plaintiff and the other call recipients were harmed by these calls. They were temporarily
      deprived of legitimate use of their phones because the phone line was tied up during the
      telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured
         Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 6 of 10



        Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were
        a nuisance, and disturbed the solitude of Plaintiff.

Additional allegations the Evolution of the Arrogant Actor.
                      -




   67. Plaintiff alleges the Defendant comes from a company whose actions led to an FTC injunction,
       and now Defendant engages in Do Not Call Registry and Telemarketing Sales Rule flagrancy.
   68. Superior Payment Solutions was created out of Vision Asset Management Group at 2578
       Niagara Falls Blvd. in Niagara Falls, New York. That company was named by the FTC in 2015 for
       violations of the Fair Debt Collection Practices Act. Fed. Trade Comm’n v. Vantage Point Servs.,
       LLC, 15-CV-0065, (W.D.N.Y. May. 15, 2015) (“FTC v. VPS.”)
   69. The business model has changed to a lower risk profile, going from collection actions coercing
       debtors to convincing credit card balance holders of the existence of a line of credit whose
       interest is zero percent for life.
   70. This modus operandi has less risks as cardholders are less defensive than debtors.
   71. In May 2012 when SPS was formed Defendant Michelle Kowalick was employed as an Admin
       Assistant at Vision Asset Management Group (“VAMG”,) That FTC v. VPS case includes an order
       by Judge Skretny which mentions the following, “Plaintiffs contend that these businesses
       (Vantage, PMSI, Bonified, and the call initiators) are interconnected, and that Defendants
       structured their businesses as separate corporate entities in order to avoid liability. Specifically,
       by separating the debt collection business into (at least) three parts the owner of the debt, the
                                                                              —


       call initiator, and the payment processor Defendants hoped to insulate themselves from any
                                                  —


       wrongdoing on the part of those who contacted consumers.”
   72. Similar to Vantage Point et al, Defendants structured their call transfer and credit card balance
       transfer services, using the first telemarketing call center as a lead generator, the next as a
       customer service administrator, and the last as a closer.
   73. In fact, Superior Payment Solutions customer service teams denied to Plaintiff that their
       company makes any outbound calls.
   74. As Superior Payment Solutions and other companies, it and its Telemarketer have made
       thousands if not millions of robocalls regardless of recipients’ Do Not Call Registry status,
       violating the Telephone Consumer Privacy Act 47 USC §227 (“TCPA”)
   75. As Superior Payment Solutions and other companies, it has enticed hundreds if not thousands of
       victims to pay up front for telemarketed debt and credit services, violating the FTC’s
       Telemarketing Sales Rule 16 CFR Part 310 (“TSR”.)
   76. As Superior Payment Solutions and other companies, it violates state laws for unfair business
       practices.
   77. Consumers have complained to the Better Business Bureau (“BBB”) and online and telephone
       number reporting websites about the Defendants’ actions. Superior Payment Solutions is the
       first such company, (two BBB Complaints F rating) and has a website that is offline.
                                                   —


   78. Card Services Solutions and CSS Solutions is the business name claimed by the Defendant when
       interacting with Mr. Walker (it has one BBB complaint and a D+ rating)
   79. Other company names having phone numbers used by the Defendants include Educate Care
       Services (One BBB Complaint B rating,) Nation Credit Services (Twelve BBB Complaints F
                                      —                                                            —


       rating, website offline since Sep. ‘19) Credit Edu Care, CCS Finances (warning from BBB,) Debt
         Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 7 of 10



        Financial Pro (no complaints yet as the website and dba name are likely lying in wait for future
        use.)
    80. Typical complaints include upfront and fraudulent fees for credit card rate reduction services.
    81. Online reports about phone numbers used by Defendants include reprehensible accusations.
    82. One at reportthecall.com for phone number 800-372-7119 is, “These people called my father
        and tried to sign him up for a credit card and when I intervened I was cursed ad called. F’n
        *****~ They told my dad to shut the F up and to go back to the trailer park and put his teeth


        back in.”
    83. One at scampulse.com for phone number 347-464-5537 is, “The next guy that calls me from
        3474645537 back tries to bully me by threatening to find to my son’s school and expose me to
        the PTA and the principal as a racist because he is black.”
    84. One BBB complaint for Nation Credit Services alleges, “Upon attempts at challenging them on
        thier (sic) claims i was cursed at, laughed at and threatened with physical violence.”

Superior Payment Solutions’ Liability for Telemarketer’s conduct

   85. For more than twenty years, the FCC has explained that its “rules generally establish that the
       party on whose behalf a solicitation is made bears ultimate responsibility for any violations.” In
       re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion
       and Order, 10 FCC Rcd. 12391, 12397, ¶1 13 (1995).
   86. In its January 4, 2008 ruling, the FCC likewise held that a company on whose behalf a telephone
       call is made bears the responsibility for any violations. Id. (specifically recognizing “on behalf of’
       liability in the context of an autodialed or prerecorded message call sent to a consumer by a
       third party on another entity’s behalf under 47 U.S.C. § 227(b)).
   87. In fact, the Federal Communication Commission has instructed that sellers such as Superior
       Payment Solutions may not avoid liability by outsourcing telemarketing to third parties:

                 [Ajllowing the seller to avoid potential liability by outsourcing its telemarketing activities
                 to unsupervised third parties would leave consumers in many cases without an effective
                 remedy for telemarketing intrusions. This would particularly be so if the telemarketers
                 were judgment proof, unidentifiable, or located outside the United States, as is often
                 the case. Even where third-party telemarketers are identifiable, solvent, and amenable
                 to judgment limiting liability to the telemarketer that physically places the call would
                 make enforcement in many cases substantially more expensive and less efficient, since
                 consumers (or law enforcement agencies) would be required to sue each marketer
                 separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may
                 have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
                 make a substantive difference for consumer privacy.”
        In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the TCPA
        Rules, 28 FCC Rcd. 6574, 6588, 9 37 (2013) (“May 2013 FCC Ruling”) (internal citations omitted).

   88. On May 9, 2013, the FCC released a Declaratory Ruling holding that a corporation or other entity
       that contracts out its telephone marketing “may be held vicariously liable under federal
       common law principles of agency for violations of either section 227(b) or section 227(c) that
       are committed by third-party telemarketers.” (May 2013 FCC Ruling, 28 FCC Rcd. At 6574, 9 1.)
   89. The May 2013 FCC Ruling held that, even absent evidence of a formal contractual relationship
       between the seller and the telemarketer, a seller is liable for telemarketing calls if the
       Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 8 of 10



    telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC Rcd. at 6586, ¶1
    34.
90. The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer has
    apparent authority:

               [A]pparent authority may be supported by evidence that the seller allows the outside
               sales entity access to information and systems that normally would be within the seller’s
               exclusive control, including: access to detailed information regarding the nature and
               pricing of the seller’s products and services or to the seller’s customer information. The
               ability by the outside sales entity to enter consumer information into the seller’s sales or
               customer systems, as well as the authority to use the seller’s trade name, trademark
               and service mark may also be relevant. It may also be persuasive that the seller
               approved, wrote or reviewed the outside entity’s telemarketing scripts. Finally, a seller
               would be responsible under the TCPA for the unauthorized conduct of a third-party
               telemarketer that is otherwise authorized to market on the seller’s behalf if the seller
               knew (or reasonably should have known) that the telemarketer was violating the TCPA
               on the seller’s behalf and the seller failed to take effective steps within its power to
               force the telemarketer to cease that conduct.
          FCC Rcd. at 6592, 11 46.
91.   Superior Payment Solutions is liable for the telemarketing calls that were initiated by
      Telemarketer.
92.   Superior Payment Solutions hired Telemarketer to originate new business using automated
      telemarketing calls.
93.   Superior Payment Solutions could have restricted Telemarketer from using automated
      telemarketing, but it did not.
94.   Superior Payment Solutions also accepted the benefits of Telemarketer’s illegal telemarketing
      by accepting live transfers of leads directly from Telemarketer despite the fact that those leads
      were generated through illegal telemarketing.
95.   Superior Payment Solutions permitted Telemarketer to place calls on Superior Payment
      Solutions’ behalf as the provider of services without mentioning Superior Payment Solutions’
      name during the call.
96.   Superior Payment Solutions had absolute control over whether, and under what circumstances,
      it would accept a customer.
97.   Superior Payment Solutions determined the parameters and qualifications for customers to be
      transferred to a live Superior Payment Solutions representative and required Telemarketer to
      adhere to those requirements.
98.   Superior Payment Solutions knew (or reasonably should have known) that Telemarketer was
      violating the TCPA on its behalf and failed to take effective steps within its power to force the
      telemarketer to cease that conduct. Any reasonable seller that accepts telemarketing call leads
      from lead generators would, and indeed must, investigate to ensure that those calls were made
      in compliance with TCPA rules and regulations.
99.   By having Telemarketer initiate the calls on its behalf to generate new business, Superior
      Payment Solutions “manifest[ed] assent to another person that the agent shall act on the
                                                                    ...


      principal’s behalf and subject to the principal’s control” as described in the Restatement (Third)
      of Agency.
      Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 9 of 10



100. Telemarketer transferred customer information directly to Superior Payment Solutions. Thus,
     the company that Superior Payment Solutions hired has the “ability to enter consumer
                                                                           ...


     information into the seller’s sales or customer systems,” as discussed in the May 2013 FCC
     Ruling.
101. Telemarketer also had the right to bind Superior Payment Solutions in contract a hallmark of
     agency.
102. Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
     of relationships through discovery, if they are not independently privy to such information.”
                      ...


     Id. at 6592-593, ~1 46. Evidence of circumstances pointing to apparent authority on behalf of the
     telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a
     reasonable consumer would not sensibly assume that the telemarketer was acting as the seller’s
     authorized agent.” Id. at 6593, ¶ 46.

Officer Liability for Company Conduct

 1. TCPA has ‘pierced the corporate veil’, allowing individuals to be held personally liable. See
    Schumacher v. Capital Advance Solutions, LLC, No. H-18-0436, 2019 U.S. Dist. LEXIS 34915 (S.D.
    Tex. Jan. 19, 2019)

Legal Claims

Count One: Violation of the TCPA’s Do Not Call Provisions

2.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth herein.
3.   Defendants violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by initiating multiple
     solicitation calls within a 12-month period to residential telephone numbers despite their
     registration on the National Do Not Call Registry, without signed, written prior express invitation
     or permission.
4.   The Defendants’ violations were negligent and/or willful.
5.   Plaintiff prays for relief of $500 per call, unless the Court agrees the actions were willful, in
     which case Plaintiff prays for relief of $1,500 per call.
6.   Plaintiff is entitled to and seeks injunctive relief prohibiting Defendants and/or their affiliates,
     agents, and/or other persons or entities acting on Defendants’ behalf from making calls, except
     for emergency purposes, to any telephone numbers on the Do Not Call Registry.

Count Two: Violation of the TCPA’s Automated Call Provisions

7.  Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth herein.
8.  The Defendants violated the TCPA (a) by initiating automated telephone solicitations to
    telephone numbers, or (b) by the fact that others made those calls on its behalf. See 47 U.S.C. §
    227(b).
9. The Defendants’ violations were willful and/or knowing.
10. Plaintiff prays for relief of $500 per call, unless the Court agrees the actions were willful, in
    which case Plaintiff prays for relief of $1,500 per call.
11. Plaintiff is entitled to and seeks injunctive relief prohibiting Defendants and/or their affiliates,
    agents, and/or other persons or entities acting on Defendants’ behalf from making calls, except
     Case 1:20-cv-00498-JPB Document 9-1 Filed 02/18/20 Page 10 of 10



     for emergency purposes, to any telephone numbers using an Autodialer and/or artificial or
     prerecorded voice in the future.

Count Three: Violation of the FTC’S Telephony Sales Rule

12. Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth herein.
13. Defendants violated 16 CFR Part 310 by charging an up4ront fee for the telemarketing of credit
    card balance services.
14. The Defendants’ violations were willful and/or knowing.

Count Four: Violation of Georgia’s Fair Business Practices Act

15. Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth herein.
16. Defendants violated O.C.G.A Sections 10-1-390 et seq. by engaging in a contract they had no
    intention to honor.



Relief Sought

WHEREFORE, Plaintiff prays for the following relief:

A. Injunctive relief prohibiting Defendants and/or their affiliates, agents, and/or other persons or
   entities acting on Defendants’ behalf from making calls, except for emergency purposes, to any
   telephone numbers using an Autodialer and/or artificial or prerecorded voice in the future.
B. Because of Defendants’ violations of the TCPA, Plaintiff Walker seeks $500 in statutory damages
   per violation or—where such regulations were willfully or knowingly violated—up to $1,500 per
   violation, pursuant to 47 U.S.C. § 227(b)(3); 47 U.S.C. § 227(c)(5), which could mean $1,000 in
   damages per call or where such regulations were willfully or knowingly violated up to $3,000
                          —                                                              —


   per call.
C. Such other relief as the Court deems just and proper.

Plaintiff requests a trial as to all claims of the complaint so triable.

Dated: February 18, 2020                         ::::~:rbM~2o                      ~




                                                Brett Walker, Plaintiff
